

117 S1510 IS: Self-Initiation Trade Enforcement Act of 2021
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1510IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Peters (for himself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo establish a task force to identify potential countervailable subsidies, dumping, and circumvention with respect to trade.1.Short titleThis Act may be cited as the Self-Initiation Trade Enforcement Act of 2021.2.Task force to identify potential countervailable subsidies, dumping, and circumvention(a)In generalThere is established, in the administering authority, a task force to be responsible for—(1)conducting research to—(A)identify potential countervailable subsidies and dumping that may be causing material injury or threatening to cause material injury to an industry in the United States; and(B)identify potential circumvention of existing antidumping or countervailing duty orders; and(2)making recommendations, where appropriate, to the Under Secretary of Commerce for International Trade with respect to initiating investigations under sections 702(a) and 732(a) of the Tariff Act of 1930 (19 U.S.C. 1671a(a) and 1673a(a)) and circumvention inquires under section 781 of that Act (19 U.S.C. 1677j).(b)DutiesIn carrying out the responsibilities of the task force under subsection (a), the task force shall—(1)monitor trade flows, government and industry data, price fluctuations, domestic industry and market conditions, and other relevant available information to identify potential countervailable subsidies, dumping, or circumvention of existing antidumping or countervailing duty orders;(2)conduct background research on—(A)production capabilities and pricing practices of foreign companies;(B)foreign government subsidies; and(C)other relevant information available to the task force;(3)consult with, or solicit information from, the United States International Trade Commission, U.S. Customs and Border Protection, and such other Federal agencies as the task force considers appropriate; and(4)prioritize cases that affect small and medium-sized businesses in the United States.(c)ConsultationsIn carrying out the responsibilities of the task force under subsection (a), the task force shall consult with industries in the United States with respect to potential countervailable subsidies, dumping, and circumvention.(d)Nondisclosure of certain informationThe administering authority shall not disclose information with regard to the activities of the task force under this section unless and until a determination is made to initiate an investigation under section 702(a) or 732(a) of the Tariff Act of 1930 (19 U.S.C. 1671a(a) and 1673a(a)) or a circumvention inquiry under section 781 of that Act (19 U.S.C. 1677j), as the case may be.(e)DefinitionsIn this section, the terms administering authority, countervailable subsidy, dumping, industry, and material injury have the meanings given those terms in section 771 of the Tariff Act of 1930 (19 U.S.C. 1677).